Citation Nr: 1409932	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from October 1954 to August 1958.  He died in November 2002.  The appellant seeks benefits as the Veteran's surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an October 2012 determination, the Board denied the appellant's claim, who appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court vacated the October 2012 Board decision and remanded the matter for further consideration.
 
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  In all dealings with VA of record, the Veteran represented that he had never been married.  

2.  In dealings with other private and government entities the Veteran also indicated that he was unmarried.

3.  Evidence of record indicates that the Veteran and the appellant co-owned a home together, were the legal parents of an adopted son, maintained joint bank accounts, listed the other party as beneficiary on various documents, and lived with each other on a near continuous basis from September 1968.

4.  Lay statements from the appellant, friends, and family indicate that the Veteran and appellant represented themselves to others as husband and wife and/or did not correct others who identified them as husband and wife.  

5.  There is clear and convincing evidence that a common law marriage existed between the Veteran and appellant.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the appellant is entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. § 101(3), 103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims VA death benefits, to include DIC, as the surviving spouse of the Veteran, who died in November 2002.  

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.50(a) (2013).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2013) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2013).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2013).

38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  See also 38 U.S.C.A. 103(c).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The Court has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57 (1992) that VA must pay specific attention to the way in which the applicable local law is applied.

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

The record shows that the Veteran lived in West Virginia and Ohio during his lifetime, and that during his period of time living in Ohio, he lived with the appellant.  Common law marriage is not recognized in West Virginia.  West Virginia Code 48-2-101.  Therefore, a common law marriage cannot be established under West Virginia state law.  

Ohio allows common law marriage, but only if it was entered into prior to October 10, 1991.  Ohio Revised Code § 3105.12.  In this case, the appellant contends that her common law marriage with the Veteran was established due to their residence in Ohio prior to October 10, 1991, specifically from February or March 1989.  Prior to October 10, 1991, a common law marriage could be created by a mutual contract to presently take each other as man and wife (in praesenti) and could be proven, "either by way of direct evidence which establishes the agreement, or by way of proof of cohabitation, acts, declarations, and the conduct of the parties and their recognized status in the community in which they reside."  Nestor v. Nestor, 472 N.E.2d 1091, 1094 (Ohio Sup. Ct. 1984).  Moreover, "Where there is no direct proof in reference to the formation of the contract of marriage in praesenti, testimony regarding cohabitation and community reputation tends to raise an inference of the marriage.  This inference is given more or less strength according to the circumstances of the particular case.  The inference is generally strengthened with the lapse of time during which the parties are living together and cohabitating as man and wife.  Where there is direct evidence concerning the formation of the contract of marriage in praesenti and a finding by the court, as here, that such a contract exists, the evidence of long-time cohabitation and reputation of living together as man and wife should be given even greater weight to further strengthen the inference of marriage."  Id. at 1094-95.  Additionally, the party that asserts a common law marriage must prove the elements and the common law marriage must be established by clear and convincing evidence.  Id. at 1094.

After careful review of the evidence of record, the Board finds that there is clear and convincing evidence that the Veteran and the appellant established a common law marriage in Ohio prior to October 10, 1991, and that the preponderance of the evidence is in favor of finding that the appellant is the surviving spouse of the Veteran. 

In that regard, the appellant submitted documents showing that she and the Veteran had adopted CWB in 1999, when he was 6 years old.  She also provided VA with an amended birth certificate, which showed she was the mother and the Veteran was the father.  The Veteran and the appellant bought real estate together and maintained joint bank accounts.  In addition, she filed a document demonstrating that she had been appointed administratrix of the Veteran's estate.

The Board also notes that the appellant submitted a VA Form 21-4170, Statement of Martial Relationship, wherein she alleges that she and the Veteran lived as husband and wife from September 1968.  She wrote she and the Veteran were separated for two months from January 1989 to March 1989, but that otherwise she and the Veteran lived together continuously.  In addition, statements from friends and family support the appellant's claim.  Of particular note, a December 2013 statement from the Veteran's brother indicated, "I also have known that [the Veteran and appellant] thought of themselves as married to each other, that they presented themselves to the public as married to each other, and that our family and the community thought of them as married.  [The Veteran] called [the appellant] his 'wife.'  [The appellant] called [the Veteran] her 'husband.'... Over the years, I have referred to [the appellant] as my sister-in-law and I still do."  

The Board also has considered the December 2013 letter from an Ohio attorney, with a practice in the area of family law.  The attorney opined that the Veteran and the appellant had established a valid common law marriage in Ohio prior to October 10, 1991.  The attorney cited to the fact that the two had openly lived together; conducted themselves in such a way that the public would generally believe that they had a sexual relationship; held themselves out to their family, friends, and neighbors as husband and wife; referred to each other as the other's husband and wife; and did not deny the marital relationship to third parties who likewise referred to them as the husband and wife of the other.  The attorney indicated that any subsequent uncertainty on the part of either the Veteran or the appellant as to the legal status of their common law marriage would not affect the legal status of the marriage, as a common law marriage was divisible only through termination via the state court system, which had not been done in this case.

The Board acknowledges that there is significant evidence against finding that a common law marriage existed.  On numerous occasions to both VA and other private and government entities both the Veteran and the appellant denied that they were married or, in the case of the Veteran, had ever been married.  The appellant was listed as the Veteran's friend, companion, long-time girlfriend, and even ex-wife.  

The appellant has attempted to explain such characterizations by herself and the Veteran.  Specifically, she indicated in a December 2013 statement that although she and the Veteran considered themselves married, "we did not have a clear understanding of whether our common law marriage entitled us to all the legal rights as a ceremonial marriage."  Out of fear of mislabeling their relationship, they chose to err on the side of caution and list themselves as single on such documents.  The Board finds this a plausible explanation in light of the other evidence of record.  Moreover, in Texas, a state with similar standards for establishing a common law marriage, the courts have held that the denial of a marriage or similar representation in a written document does not conclusively negate the holding out element, especially when there is no evidence that these representations were disseminated or were intended to be disseminated in the community.  See In re Giessel, 734 S.W.2d 27, 31 (Tex. App. Houston [1st Dist.] 1987, writ ref'd n.r.e.) (proponent spouse's "representations in tax returns and other documents that she was single go to the weight of the evidence; they do not negate a marriage, as a matter of law").  

The Board also acknowledges that there is some discrepancy as to whether the Veteran and the appellant were living together in the final months of his life.  The appellant has explained that while her job required that she remain in Columbus, Ohio that adequate VA medical care was unavailable to the Veteran in that area.  As such, the appellant asserts that the Veteran was required to spend significant periods of time in Charleston, West Virginia for treatment with VA there.  Such an explanation is the type specifically contemplated in 38 C.F.R. § 3.53(b) and the Board accepts this explanation as entirely reasonable.

In light of the foregoing and affording the appellant the benefit of the doubt, the Board finds that she and the Veteran established a common law marriage in Ohio prior to October 10, 1991, which was not dissolved prior to the Veteran's death in November 2002.  As such, entitlement to recognition as the Veteran's surviving spouse for the purpose of VA death benefits is granted. 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of VA death benefits is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


